ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 14 Jan 2022 has been entered.  Claims 1, 3-12, and 14-19 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner Note
The Applicant has clearly canceled claims 2, 13, and 20.  Only the identifier (Canceled) is required by MPEP 1893.01(a)(2) to clearly mark a claim as canceled.  However, it is “normal practice” for most canceled claim sentences to be deleted after the identifier (Cancelled) is added to amended claims.  The Examiner called the Applicant to ensure the claims were canceled, and the Applicant agreed that claims 2, 13, and 20 were canceled.  
Allowable Subject Matter
Claims 1, 3-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Schiffmann, Stachnik, Cao, Smith, Natroshvili, nor Lai, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
1. …“wherein: the one or more parameters comprises an estimated velocity of the autonomous vehicle, altering the one or more parameters of the model for the radar data is based at least in part on an asymmetrical loss function that comprises a first portion and a second portion, the first portion comprises a square of the error, the second portion is linearly proportional to the error[[, and]] the second portion is based at least in part on an estimated velocity of the vehicle, and altering the one or more one or more parameters comprises at least one of increasing or decreasing the estimated velocity to optimize a total error associated with the radar data;” 
as recited by claim 1 and 
7. … radar data comprising a plurality of Doppler values; determining a model that fits the radar data, wherein: determining the model is based at least in part on adjusting a parameter of the model based at least in part on output of an asymmetrical loss function comprising a first portion and a second portion, the first portion is quadratic, the second portion is linear; and the second portion is based at least in part on at least one of an estimated velocity of the moveable platform or at least one of the plurality of Doppler values; [[and]] determining a velocity of the moveable platform based at least in part on the model; and controlling the autonomous vehicle based at least in part on the velocity.
as recited in claim(s) 7 and 14, over any of the prior art of record, alone or in combination.  Claims 3-6, 8-12 and 15-19  depend on claims 1, 7 and 14; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/Donald HB Braswell/Examiner, Art Unit 3648